Motion Granted; Order filed September 23, 2014




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00620-CR
                                  ____________

                     EX PARTE VECTOR THORN, Appellant


                     On Appeal from the 177th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1431849

                                   ORDER

      The clerk’s record was filed July 31, 2014. Appellant filed a motion
requesting inclusion of the clerk’s record in trial court cause number 1431733. The
motion is granted.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 14, 2014, containing the clerk’s record in trial court
cause number 1431733.



                               PER CURIAM